
	

115 HR 5131 : Surface Transportation Security Improvement Act of 2018
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5131
		IN THE SENATE OF THE UNITED STATES
		March 22, 2018 Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To improve the effectiveness of Federal efforts to identify and address homeland security risks to
			 surface transportation, secure against vehicle-based attacks, and conduct
			 a feasibility assessment of introducing new security technologies and
			 measures, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Surface Transportation Security Improvement Act of 2018. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (2)Public and private sector stakeholdersThe term public and private sector stakeholders has the meaning given such term in section 114(u)(1)(C) of title 49, United States Code. (3)Surface transportation assetThe term surface transportation asset includes facilities, equipment, or systems used to provide transportation services by—
 (A)a public transportation agency (as such term is defined in section 1402(5) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1131(5)));
 (B)a railroad carrier (as such term is defined in section 20102(3) of title 49, United States Code); (C)an owner or operator of—
 (i)an entity offering scheduled, fixed-route transportation services by over-the-road bus (as such term is defined in section 1501(4) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1151(4))); or
 (ii)a bus terminal; or (D)other transportation facilities, equipment, or systems, as determined by the Secretary.
 3.National strategy for transportation security reviewNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall evaluate the degree to which the 2016 Biennial National Strategy for Transportation Security, as required pursuant to section 114(s) of title 49, United States Code, that was issued on August 11, 2016, by the Administrator of the Transportation Security Administration, is reflected in Federal transportation security programs, budgets, research, staffing levels, and related efforts and, in carrying out such evaluation, shall consider the degree to which—
 (1)such strategy is sufficiently forward-looking to guide future Federal efforts relating to transportation security;
 (2)Federal transportation security programs, budgets, research, staffing levels, and related efforts for fiscal year 2018 and beyond are guided by such strategy; and
 (3)the annual progress reports submitted to Congress pursuant to such section subsequent to the issuance of such strategy provide information on the degree to which such strategy guides Federal efforts relating to transportation security.
			4.Risk scenarios
 (a)In generalThe Secretary of Homeland Security shall annually develop, consistent with the transportation modal security plans required under section 114(s) of title 49, United States Code, risk-based priorities based on risk assessments conducted or received by the Secretary across all transportation modes that consider threats, vulnerabilities, and consequences.
 (b)ScenariosThe Secretary of Homeland Security shall ensure that the risk-based priorities identified pursuant to subsection (a) are informed by an analysis of terrorist attack scenarios for each transportation mode, including cyber attack scenarios and intelligence and open source information about current and evolving threats.
 (c)ReportNot later than 120 days after each development of risk-based priorities under subsection (a), the Secretary of Homeland Security shall provide to the appropriate congressional committees a report that includes the following:
 (1)Copies of the risk assessments for each transportation mode. (2)A summary that ranks the risks within and across modes.
 (3)A description of the risk-based priorities for securing the transportation sector that identifies and prioritizes the greatest security needs of such transportation sector, both across and within modes, in the order that such priorities should be addressed.
 (4)Information on the underlying methodologies used to assess risks across and within each transportation mode and the basis for any assumptions regarding threats, vulnerabilities, and consequences made in assessing and prioritizing risks within each such mode and across modes.
 (d)ClassificationThe information provided under subsection (c) may be submitted in a classified format or unclassified format, as appropriate.
			5.Assessments and security plans; Frontline employee security training
 (a)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees and the Inspector General of the Department of Homeland Security a report on—
 (1)the status of regulations requiring assessments and security plans as specified in sections 1405, 1512, and 1531 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1134, 1162, and 1181) that includes a timeline for the issuance of a final rulemaking subsequent to the December 16, 2016, publication in the Federal Register of an advance notice of proposed rulemaking; and
 (2)the status of regulations for a security training program to prepare transportation employees for potential security threats and conditions as specified in sections 1408, 1517, and 1534 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1137, 1167, and 1184) that includes a timeline for the issuance of a final rulemaking subsequent to the December 16, 2016, publication in the Federal Register of a notice of proposed rulemaking.
 (b)Inspector General reviewNot later than 120 days after submission of the report under subsection (a), the Inspector General of the Department of Homeland Security shall submit to the appropriate congressional committees a review of such report that includes information on—
 (1)departmental efforts to finalize rulemaking; and (2)recommendations, as necessary, to ensure implementation of the regulations referred to in such subsection.
				6.Research and development
 (a)Emerging issuesNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Under Secretary for Science and Technology of the Department of Homeland Security and in coordination with the Administrator of the Transportation Security Administration, shall submit to the appropriate congressional committees a feasibility assessment of modifying the security of surface transportation assets by—
 (1)introducing next generation technologies to be integrated into systems of surface transportation assets to detect explosives, including through the deployment of mobile explosives detection technologies to conduct risk-based passenger and property screening at such systems;
 (2)providing surface transportation asset operators with access to the Transportation Security Administration’s Secure Flight Program or a similar passenger vetting system maintained by the Transportation Security Administration;
 (3)deploying a credential authentication technology or other means of identification document inspection to high-risk surface transportation assets to assist operators conducting passenger vetting; and
 (4)deploying scalable, cost-effective technology solutions to detect chemical, biological, radiological, nuclear, or explosive threats within high-risk surface transportation assets that are capable of passive, continuous, and real-time sensing and detection of, and alerting passengers and operating personnel to, the presence of such a threat.
 (b)ConsiderationsIn carrying out the assessment required under subsection (a), the Secretary of Homeland Security, acting through the Under Secretary for Science and Technology of the Department of Homeland Security and in coordination with the Administrator of the Transportation Security Administration, shall address the technological, privacy, operational, passenger facilitation, and public acceptance considerations involved with each security measure contemplated in such assessment.
 7.Best practices to secure against vehicle-based attacksNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall disseminate best practices to public and private sector stakeholders regarding how to enhance transportation security against the threat of a vehicle-based terrorist attack.
		8.Surface transportation stakeholder survey
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall begin conducting a survey of public and private stakeholders responsible for securing surface transportation assets regarding resource challenges, including the availability of Federal funding, associated with securing such assets that provides an opportunity for respondents to set forth information on specific unmet needs.
 (b)ReportNot later than 120 days after beginning the survey required under subsection (a), the Secretary of Homeland Security shall report to the appropriate congressional committees regarding the results of such survey and the Department of Homeland Security’s efforts to address any identified security vulnerabilities.
			9.Innovative technologies and capabilities
 (a)In generalThe Administrator of the Transportation Security Administration may establish a task force to collaborate with public and private sector stakeholders to identify and develop an innovative technology or capability with the potential to enhance transportation security, including by—
 (1)conducting a field demonstration of such a technology or capability in an operational environment; (2)gathering performance data from such a demonstration to inform the acquisition process; and
 (3)to the extent practicable, providing funding and promoting efforts to enable participation in a demonstration by a small business that has an innovative technology or capability but does not have adequate resources to participate in a field demonstration under paragraph (1).
 (b)CompositionThe task force authorized under subsection (a) shall be chaired by the Administrator of the Transportation Security Administration’s designee and comprised of representatives appointed by the Administrator, in consultation with the Chairperson of the Aviation Security Advisory Committee (established pursuant to section 44946 of title 49, United States Code).
 (c)ActivitiesThe chair of the task force shall— (1)evaluate technologies and capabilities for field demonstrations with potential to enhance surface transportation security, in addition to technologies and capabilities with potential to enhance aviation security;
 (2)coordinate with the Science and Technology Directorate of the Department of Homeland Security to leverage such technologies and capabilities; and
 (3)submit to the Secretary of Homeland Security an annual report regarding the task force’s activities that identifies, for each such technology or capability, what mode of transportation could be enhanced by the integration of such technology or capability into security operations and, as appropriate, plans for deploying such technology or capability.
 (d)Rule of constructionNothing in this section shall require the Administrator of the Transportation Security Administration to acquire an innovative technology or capability.
 (e)Non-Applicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the task force. 10.Security technologies tied to foreign threat countriesNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Under Secretary for Intelligence and Analysis of the Department of Homeland Security, in consultation with the Under Secretary for the National Protection and Programs Directorate of the Department, shall submit to the appropriate congressional committees an assessment of terrorist and other threats to the transportation sector, including surface transportation assets, posed by the use of security technologies, including software and networked technologies, developed or manufactured by firms that are owned or closely linked to the governments of countries that are known to pose a cyber or homeland security threat.
		11.Surface transportation security inspectors
 (a)StrategyNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the appropriate congressional committees and the Comptroller General of the United States a strategy to guide operations of surface transportation security inspectors that addresses the following:
 (1)Any limitations in data systems for such inspectors, as identified by the Comptroller General. (2)Alignment of operations with risk assessment findings, including an approach to identifying and prioritizing entities and locations for inspections.
 (3)Measurable objectives for the surface transportation security inspectors program. (b)Comptroller General reviewNot later than 180 days after the submission of the strategy required under subsection (b), the Comptroller General of the United States shall review such strategy and, as appropriate, issue recommendations.
			
	Passed the House of Representatives March 22, 2018.Karen L. Haas,Clerk
